Citation Nr: 1108200	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  05-36 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating for posttraumatic stress disorder higher than 50 percent before January 2, 2008, and a rating higher than 70 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1967 to June 1969, including service in the Republic of Vietnam for which he earned a Combat Action Ribbon and 3 Purple Heart Medals.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2004 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  While on appeal, the RO increased the rating to 70 percent, effective date of January 2, 2008.  The Veteran continued his appeal as to the assigned ratings.

This case was previously before the Board in September 2007 and in December 2009, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACTS

Before January 2, 2008, posttraumatic stress disorder has been manifested by occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking, and mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, near-continuous depression, impaired impulse control, and the inability to establish and maintain effective relationships; total occupational and social impairment is not shown at anytime during the appeal period.







CONCLUSIONS OF LAW

Before January 2, 2008, the criteria for a 70 percent disability rating for posttraumatic stress disorder have been met; the criteria for a rating higher than 70 percent have been met at any time during the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).







In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters dated in December 2003 and in September 2007.  The notice included the type of evidence needed to substantiate the claim for increase, namely, evidence that the disability had increased in severity and the effect that worsening has on employment.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable for the claim.  

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment).  



To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statement of the case in December 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  

The RO has obtained the service treatment records as well as post-service VA and private treatment records.    

The Veteran was afforded VA examinations in January 2004, in February 2006, and in November 2008.  The VA examinations are adequate, as the reports are predicated on a review of medical records and the examiners addressed the rating criteria that are relevant to rating the disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations has been met. 38 C.F.R. § 3.159(c)(4).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Rating Policy 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

Rating Criteria 

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; 





speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships, merits a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is awarded a 100 percent rating.  38 C.F.R. § 4.130. 

Facts

On VA examination in January 2004, the Veteran stated that he had problems at work because he was argumentative, confrontational, and fighting.  He had been referred for mandatory counseling by his employer in June 2003 because he was verbally abusive and aggressive and lost his temper easily.  He felt very depressed, he was fearful and irritable, and he had trouble controlling his temper.  He also had problems sleeping, flashbacks, and nightmares, and woke at two each morning to do a perimeter check.  He slept with a gun under his bed and often dreamed of being ambushed.  He was always irritable, moody, grouchy, short-tempered, difficult to live with, and unpredictable.  He had no social life, wanted to be left alone, was always tired, had no friends and no sex drive, and tended to isolate himself.  He could not watch the new, or war movies, or attend funerals because it aggravated his symptoms.  




The Veteran stated thoughts of Vietnam never left his mind and were always in his dreams and nightmares.  He stated that Vietnam destroyed his life and his personality, because it had made him paranoid, agitated, and a miserable depressed man with hallucinations, nightmares, and flashbacks, who was abusive to his wife and children.  He denied suicidal intentions, but stated that his life was so miserable, lonely, and empty that he did not care if he lived or died.  In the past, he had made a lot of suicidal gestures involving guns, but stopped himself from acting on them because of his children.  He was not taking any medications for his symptoms but had attended the counseling ordered by his employer.  He had never been admitted to hospital for psychiatric treatment, although he did go to the emergency room once and receive a tranquilizer when he was having an extreme flashback.  

On mental status examination, the Veteran was well-groomed, well behaved, and appropriately oriented.  His speech was fluent and spontaneous, with a very sad, tearful, depressed, and miserable affect.  He reported flashbacks, nightmares, paranoia, isolation, lack of energy, lack of sex drive, lack of motivation, and inability to enjoy himself.  He wanted to be left alone, did not trust anyone, and felt guilty, ashamed, and horrified about his past behavior.  He had good attention and concentration with an intact memory and rational thought processes.  His impulse control was "horrible" and he was moody and lost his temper easily.  His social judgment was poor, but he had no obsessions, compulsions, or delusions, and was not acutely suicidal or homicidal.  Psychiatric treatment was recommended.  The Global Assessment of Functioning (GAF) score was 55.  

On VA examination in February 2006, the Veteran described symptoms of hypervigilance, anger, irritability, paranoia, isolation, intrusive memories, flashbacks, nightmares, and sleep disturbance.  He said he often lost his temper and yelled and cursed at people, and was having problems with supervisors and co-workers.  He and his wife had separated and reunited several times during their marriage as a result of his posttraumatic stress disorder symptoms.  



The Veteran slept only two to three hours a night, woke frequently, and had nightmares.  He reported feelings of detachment and withdrawal from family and coworkers, and preferring to be alone with no relief from his symptoms.  He had one friend, a fellow veteran who understood him. He no longer went to parties or dances, and rarely left the house other than to go to work.  He did not trust his supervisor and he had been suspended once for three days because he physically threatened another employee.  He complained of persistent re-experiencing of events in Vietnam with vivid recollections, distressing dreams, and his life flashing before him.  News reports of the current war caused him intense distress.  

On mental status examination, the Veteran appropriately oriented and his appearance, hygiene, and behavior were appropriate.  His mood was depressed and his affect was labile, but this did not seem to affect his ability to function independently, as he was able to maintain stable employment despite difficulties with coworkers.  His speech was generally within normal limits, although he required frequent redirection to maintain the flow of conversation due to frequently being side-tracked into stories about the past.  He exhibited signs of paranoia, particularly regarding coworkers and the current war in Iraq, but there was no evidence of delusions or panic attacks.  His thought processes were impaired and marked by preoccupation with the past and paranoid ideation, and his abstract thinking was abnormal and affected by intrusive thoughts.  Memory was within normal limits and judgment was adequate.  He had some homicidal ideation, including road rage and thoughts of retaliation, and passive suicidal ideation but denied intent to follow through because of fear of divine punishment.   The examiner noted that the Veteran had difficulty establishing and maintaining effective work and social relationships because of paranoia, irritability, and anger. The GAF score was 55.  

In a statement in August 2006, the Veteran stated that he had panic attacks at work where he would start choking for air and vomiting when under pressure.  His boss had told him he had poor interpersonal skills, was too aggressive and abusive to others, and was too openly critical.  


In February 2008, the Veteran was seen for complaints related to his posttraumatic stress disorder.  He reported that psychotropic medication had been prescribed in the past but made him so groggy he feared losing his job.  He was now retired and wanted to try again.  He reported having recurrent thoughts about Vietnam, as well as nightmares three to five times a month.  He reported occasional inability to sleep due to hypervigilance and he got upset easily, but he denied committing any physical violence.  On mental status examination, his hygiene was good and he did not exhibit any suicidal or homicidal ideation.  The GAF score was 69.

On VA examination in November 2008, the Veteran reported receiving treatment through VA.  Ongoing symptoms included persistent intensive thoughts of combat, frequent dreams and waking visualizations of Vietnam.  He had both psychological and physiological distress on exposure to such stressors as fireworks, jet airplanes, and helicopters, and would sometimes fall to the floor as a result.  He tried to avoid thoughts about combat, war news, and movies about Vietnam.  He was very detached from other people and lived a very solitary life although he was married and got along well with his wife and children.  He had one friend, but no activities with other people and preferred to be alone.  He avoided crowds and felt very detached and estranged form others and had very reduced interest in activities.  He had severe persistent difficulty with sleep, waking up every night at 2 a.m. to do a security check of the house and yard, with difficulty going back to sleep after.  He was irritable with angry outbursts and had difficulty concentrating, was hypervigilant, and had an exaggerated startle response.  He had retired from work in January 2008 which was a relief because of his constant problems with anger at work.  He had a history of extreme anger and had made threats to people when angry.  He felt suicidal ideation but had not made any suicide attempts.  

On mental status evaluation the Veteran was extremely anxious and wary.  There was no impairment of thought processes or communication and no delusions or hallucinations were detected.  He denied any active suicidal or homicidal thoughts and his hygiene appeared adequate.  There was no evidence of memory impairment or obsessive or ritualistic behavior.  He described frequent periods of depression and having great difficulty with impulse control and severe sleep impairment.  

The GAF score was 50, indicative of serious symptoms and serious impairment in social and occupational functioning.  He was retired from work and the examiner felt that the Veteran would not be able to work except under special conditions of working alone as he had for most of his time at ExxonMobil.  

Analysis

Based on the evidence of record, the manifestations of posttraumatic stress disorder have been consistent with a 70 percent disability rating throughout the appeal period.  In January 2004 on VA examination, the Veteran's employer had sent him to mandatory counseling because of his impaired impulse control and unprovoked irritability.  He did a "perimeter check" each night, an obsessional ritual that interfered with normal sleep.  He was in a near-continuous state of depression and reported being so miserable he did not care if he lived or died.  He did not trust anyone and he was socially isolated.  These symptoms reflect occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking, and mood, equating to the criteria for a 70 percent rating.

The criteria for a 100 percent schedular rating has not been shown at any time during the appeal period. The Veteran has not exhibited gross impairment in thought processes or communication, persistent delusions, grossly inappropriate behavior, persistent danger to himself or others, inability to perform the activities of daily living, disorientation to time or place, or extreme memory loss.  Although the Veteran did retire from his job and the most recent VA examiner offered the opinion that he was not able to work except under very special conditions, a 100 percent disability rating is not warranted based on his posttraumatic stress disorder symptoms.  Rather, the Board notes that a total disability rating based on individual unemployability due to service-connected disabilities has been awarded as of the date of his retirement, which is more congruent with the difference between the disability symptoms exhibited and the Veteran's actual ability to work.




Extraschedular Consideration 

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology consistent with occupational and social impairment with deficiencies in most areas.  As the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Thus, a referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).














ORDER

A 70 percent rating for posttraumatic stress disorder before January 2, 2008, is granted subject to the law and regulations, governing the award of monetary benefits.  A rating higher than 70 percent for posttraumatic stress is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


